Name: Commission Regulation (EEC) No 1769/93 of 30 June 1993 fixing the adjustments to be made to certain refunds fixed in advance for milk and milk products
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy;  agricultural policy
 Date Published: nan

 No L 162/10 Official Journal of the European Communities 3 . 7. 93 COMMISSION REGULATION (EEC) No 1769/93 of 30 June 1993 fixing the adjustments to be made to certain refunds fixed in advance for milk and milk products THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2071 /92 (2), and in particular Article 17 (4) thereof, Whereas, pursuant to the third subparagraph of Article 5 (3) of Council Regulation (EEC) No 876/68 of 28 June 1968 laying down general rules for granting export refunds on milk and milk products and criteria for fixing the amount of such refunds (3), as last amended by Regu ­ lation (EEC) No 1344/86 (4) it is possible for refunds fixed in advance to be adjusted where there is a change in the intervention prices and in certain forms of aid ; Whereas Council Regulation (EEC) No 1561 /93 (5) fixes the new intervention prices applicable for milk and milk products for the 1993/94 milk year ; Whereas, pursuant to the third subparagraph of Article 5 (2) of Council Regulation (EEC) No 3035/80 (&lt;% as last amended by Regulation (EEC) No 3381 /90 f), refunds fixed in advance for the products specified in the Annex to that Regulation are adjusted according to the rules applicable to the adjustment of the refund fixed in advance on basic products exported unprocessed ; Whereas the Management Committee for Milk and Milk Products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 1 . Refunds fixed in advance until 30 June 1993 inclu ­ sive in respect of the products listed in Annex I shall be the subject of adjustments fixed in accordance with the said Annex. 2. The adjustments shall be applicable to the products in question which are exported on or after 1 July 1993 . 3 . The date to be taken into account for determining :  the date of the advance fixing shall be the day on which the application for the export licence was lodged, within the meaning of Article 15 ( 1 ) of Commission Regulation (EEC) No 3719/88 (8),  the date of export shall be the date on which the customs formalities referred to in Article 22 (1 ) (b) of Regulation (EEC) No 3719/88 are completed. Article 2 For the milk products referred to in Annex II, the adjust ­ ments of refunds fixed in advance until 30 June 1993 inclusive shall apply in accordance with the same condi ­ tions as those for products exported in an unprocessed state referred to in Article 1 . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1993. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 13 . (2) OJ No L 215, 30 . 7 . 1992, p. 64. 0 OJ No L 155, 3 . 7. 1968, p. 1 . 0 OJ No L 119, 8 . 5 . 1986, p. 36. 0 OJ No L 154, 25. 6 . 1993, p. 33. (6) OJ No L 323, 29 . 11 . 1980, p. 27. 0 OJ No L 327, 27. 11 . 1990, p. 4. H OJ No L 331 , 2. 12. 1988 , p . 1 . 3 . 7. 93 Official Journal of the European Communities No L 162/ 11 ANNEX I List of the adjustments mentioned in Article 1 applicable to refunds fixed in advance for products specified in Article 1 of Regulation (EEC) No 804/68 (ECU/100 kg net weight unless otherwise indicated) i J Product AmountCN code Description of goods code of adjustment 0405 00 Butter and other fats and oils derived from milk :  Of a fat content, by weight, not exceeding 85 % : 0405 00 1 1   In immediate packings of a net content not exceeding 1 kg : Of a fat content, by weight :  Of less than 62 % 0405 00 11 100   Of 62 % or more but less than 78 % 0405 00 1 1 200  6,04  Of 78 % or more but less than 80 °/o 0405 00 1 1 300  7,60  Of 80 % or more but less than 82 % 0405 00 1 1 500  7,80 r - Of 82% or more 0405 00 11 700 - 8,00 0405 00 19   Other : i  Of a fat content, by weight :  Of less than 62 % 0405 00 19 100   Of 62 % or more but less than 78 % 0405 00 19 200  6,04  Of 78 % or more but less than 80 % 0405 00 19 300  7,60  Of 80 % or more but less than 82 % 0405 00 19 500  7,80  Of 82 % or more 0405 00 19 700 - 8,00 0405 00 90 - Other :  Of a fat content, by weight :  Not exceeding 99,5 % 0405 00 90 100  800 - Exceeding 99,5 % 0405 00 90 900 - 10,00 ANNEX II List of the adjustments mentioned in Article 5 applicable to refunds fixed in advance in respect of certain products indicated in Annex A to Regulation (EEC) No 3035/80 and specified in Article 1 of Regulation (EEC) No 804/68 exported in the form of goods included in the Annex to the latter Regulation (ECU/100 kg net weight) CN code Description Amount of adjustment ex 0405 Butter of a fat content, by weight, of 82 % (PG 6)  8,00